Brief filed August 5, 2022, Stricken and Abatement Order filed October 4,
2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00361-CV
                                 ____________

                        In the Interest of A.Y.C., a child


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-02304J


                             ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. On August 5, 2022, an Anders brief was filed by appointed counsel,
Jennifer A. Smith, for H.G.G., the father of A.Y.C. Father’s parental rights were
terminated pursuant to subsections 161.001(b)(1) (D), (E), (N), and (O) of the
Texas Family Code. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (N), (O). In
counsel’s Anders brief, only subsection (O) is addressed. On September 27, 2022,
we ordered counsel to file a supplemental brief addressing subsections (D) and (E)
on or before October 3, 2022. See In re N.G., 577 S.W.3d 230, 233–34, 235–36
(Tex. 2019) (per curiam). On October 3, 2022, counsel filed a supplemental brief
that addresses (N) but does not address (D) or (E).
      Accordingly, we strike appellant’s brief and enter the following order. The
case is abated and remanded to the trial court with instructions to appoint other
counsel and have a supplemental clerk’s record containing that appointment filed
with the clerk of this court within five (5) days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed with the clerk of this court.



                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.